Citation Nr: 1818414	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  09-04 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a chin scar.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for chipped teeth.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to July 1971.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The issues on appeal were remanded by the Board in June 2015.

The Veteran was scheduled to appear at a Travel Board hearing in March 2018 before the undersigned; however, as discussed below, the Veteran's representative submitted a statement indicating that the Veteran did not wish to testify and in fact wished to withdraw his appeal as to the issues listed on the title page.


FINDING OF FACT

In March 2018, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, submitted a written statement expressing his desire to withdraw his appeal as to his claim of entitlement to an initial compensable rating for a chin scar and as to whether new and material evidence has been received to reopen previously denied claims for service connection for chipped teeth and a low back disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to an initial compensable rating for a chin scar and whether new and material evidence has been received to reopen previously denied claims for service connection for chipped teeth and a low back disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

Here, prior to the Veteran's scheduled Travel Board hearing before the undersigned, the Veteran's representative submitted a written statement expressing the Veteran's intent to withdraw his appeal as to his claim of entitlement to an initial compensable rating for a chin scar and regarding whether new and material evidence has been received to reopen previously denied claims for service connection for chipped teeth and a low back disability.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to these issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal, and the claims are dismissed.


ORDER

The appeal as to the claim for entitlement to initial compensable rating for a chin scar is dismissed.

The appeal as to whether new and material evidence has been received to reopen a previously denied claim for service connection for chipped teeth is dismissed.

The appeal as to whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability is dismissed.









____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


